DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 24, & 29, as well as the cancellation of 3 – 4, 6, 8, 13, 15, 17 – 19, 21, 23, & 27. Claims 11 – 12, 14, 16 were previously withdrawn. Claims 1 – 2, 5, 7, 9 – 10, 20, 22, 24 – 26, 28 – 31 are examined herein.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 5, 7, 9 – 10, 20, 22, 24 – 26, & 28 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 1 recites “a vehicle seat backrest cover or vehicle seat lateral cover comprising…a high frequency welded cover shell consisting of…” Applicant’s specification teaches the cover is, for example, a backrest cover, a lateral cover, a backrest shell, or a seat shell for a vehicle seat (paragraph [0046]). In other words, Applicant’s specification does not teach the cover comprises a cover shell component, as suggested by Applicant’s claim 1. It is unclear whether Applicant’s claim 1 is claiming a vehicle cover comprising all the components recited in claim 1 or a vehicle cover consisting of all the components recited in claim 1.
	Claims 2, 5, 7, 9 – 10, 20, 22, 24 – 26, 28, & 30 - 31 are dependent on claim 1 and therefore also indefinite.
Claim 29 recites the limitation "the high frequency energy" in vehicle seat backrest of claim 29, “the pressure” in the vehicle seat backrest of claim 29, and “the three dimensional trim cover” in the vehicle seat backrest of claim 29.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 10, 24 – 26, & 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2017/0028887 A1), in view of Brinster et al. (US 2011/0198896 A1), Mallette (US 2018/0361884 A1), Eckel et al. (U.S. Patent No. 5,747,393), Hojo (US 20019/0009700 A1) and Hobl et al. (US 2011/0053448 A1).
With regard to claim 1, Schulze teaches a vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), consisting of a covering (2), a carrier (5), and a molded between the covering (2) and carrier (5) (paragraphs [0006], [0048], [0056] & Fig. 1D below), joined by an adhesive material (paragraph [0052]). The molding 1.2 joined to the carrier (5) is optional (paragraph [0052]). The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3).
 
    PNG
    media_image1.png
    211
    346
    media_image1.png
    Greyscale

	Schulze fails to teach the covering material layer, the carrier material layer, and the adhesive layer have a depression molded therein; and wherein the depression is of a size and shape to provide additional legroom and/or to form at least a portion of a pocket.
Brinster et al. teach a seat panel pocket formed from a backrest cover panel (16/66) having a recessed portion (14) (Applicant’s “depression”) and a slot (18) (Applicant’s “shoulder portion”) is molded on the recessed portion surface, as shown in Fig. 2A & 2B. The recess provides at least a portion of a pocket for storage of roadmaps and other articles of convenience for the vehicle owner (paragraphs [0002] & [0029]).

Brinster’s panel w/recess molded therein (Fig. 2A)	    Applicant’s cover w/depression molded therein (Fig. 5E)

    PNG
    media_image2.png
    363
    487
    media_image2.png
    Greyscale
                                  
    PNG
    media_image3.png
    369
    218
    media_image3.png
    Greyscale

	Therefore, based on the teachings of Brinster et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide a pocket for storage of articles convenient for the vehicle owner, formed of a recessed portion and slot (“shoulder”) in the rear panel of the vehicle seat cover, thereby forming a three-dimensional shape. 
Schulze et al. teach the cover is formed from a textile or natural material (paragraph [0042]), but does not teach the cover is composed of a vinyl material. 
Mallette teaches known seat assemblies include a backrest structure covered by a soft covering, such as fabric or textile, leather, leather-like material, PVC or vinyl material, soft material and/or the like (paragraph [0003]).
Therefore, based on the teachings of Mallette, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the textile cover taught by Schulze et al. with an art recognized equivalent known for the same purpose, such as a vinyl cover material. See MPEP 2144.06.II.
Schulze et al. does not teach the carrier material is a non-woven material press-felt made of a fibrous material.
Eckel et al. teach a vehicle seat cover wherein the layers farthest away from the person’s body (Applicant’s “carrier material”) (see layers 2 – 5 of Fig. 1 below) are formed of press nonwoven material (Col. 1, Lines 44 – 49 & Col. 2, Line 60 – Col. 3, Line 5) in order to transport moisture away from the person’s body by ventilating air (“climatizing effect”) (Col. 1, Lines 5 – 15 & Col. 1 53 – Col. 2, Lines 13).

    PNG
    media_image4.png
    436
    386
    media_image4.png
    Greyscale

Therefore, based on the teachings of Eckel et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the woven carrier material of a vehicle seat cover with a nonwoven carrier material in order to ventilate air and transport moisture away from a person’s body.	
Hojo teaches a vehicle seat comprising a press felt (carrier) adhered to the seat rear surface for improving the strength of the seat rear surface (paragraph [0078] & Fig. 5). 
Therefore, based on the teachings of Hojo, it would have been obvious to one of ordinary skill in the art to form the carrier of the back rest of a seat using a press felt material for improving the strength of the rear surface of the seat.
Schulze does not teach the cover shell is formed using high frequency welding.
Hobl et al. teach a trim cover for a vehicle seat (paragraph [0010]) comprising woven and nonwoven fibrous plies joined by a suitable material, such as nonwoven thermoplastic or copolyester adhesive, such as Spunfab® PA1801. The nonwoven adhesive material is heat activated at high frequency (energy) for welding and has softening, melting, and “stick points” above room temperature (paragraph [0015]). The high frequency welding method achieves the necessary high temperature and pressure conditions for activating the polymeric adhesive (paragraphs [0004] & [0015]).
Therefore, based on the teachings of Hobl et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to use high frequency welding of the adhesive material to achieve softening, melting, and “stick points” above room temperature for adequate bonding.
Therefore, based on the teachings of Hobl et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a cover shell for a vehicle seat by using the method of high frequency welding in order to activate the preferred nonwoven polymeric adhesive.

With regard to claim 2, Schulze teaches the adhesive is applied to the cover by a pressure method (paragraphs [0023] & [0055]). As discussed above, Hobl et al. teach high frequency weldable bonding.
With regard to claim 5, Schulze et al. do not teach the nonwoven adhesive is thermoplastic or co-polyester. 
Hobl et al. teach a trim cover for a vehicle seat (paragraph [0010]) comprising woven and nonwoven fibrous plies joined by a suitable material, such as nonwoven thermoplastic or copolyester adhesive, such as Spunfab® PA1801. The nonwoven adhesive material is heat activated at high frequency (energy) for welding and has softening, melting, and “stick points” above room temperature (paragraph [0015]).
Therefore, based on the teachings of Hobl et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use copolyester or thermoplastic nonwoven adhesive materials for the nonwoven adhesive for joining plies of a vehicle cover because these heat activated adhesives will not delaminate at room temperature because they have high softening, melting, and stick point temperatures above room temperature.
With regard to claim 10, Brinster et al. teach the seat panel (66) (Applicant’s “cover”) has a three-dimensional substantially shell-like shape, as shown below in Fig. 2B.

    PNG
    media_image5.png
    372
    406
    media_image5.png
    Greyscale

With regard to claims 24 & 31, Brinster et al. teach the panel (66) (Applicant’s “cover) further comprises one or more attachment features (63 & 73) therein, disposed proximate to a shoulder portion (76) (Fig. 2B, shown below). The attachment features of the panel (“cover”) and retainer (Applicant’s “frame”) may be any combination suitable for joining the retainer to the panel (e.g. hole, slot, opening, protrusion, screw, stud, riveting, clip, hook, loop, etc. (paragraphs [0007], [0031], [0036] – [0045]).

Brinster’s “slot” w/proximate attachment features		Applicant’s “shoulder” w/proximate fastener openings

    PNG
    media_image5.png
    372
    406
    media_image5.png
    Greyscale
                              
    PNG
    media_image6.png
    394
    513
    media_image6.png
    Greyscale

With regard to claim 25, Brinster et al. teach an insert (Applicant’s “pocket material blank”) in Fig. 3B & 3C, shown below (paragraph [0034]). The insert is received within the depression, has one or more receiving portions therein that are complementary to an aligned with one or more fastener openings, wherein the pocket material blank forms at least a portion of the pocket (paragraphs [0033] – [0034]).
Brinster’s “insert” (Figs. 3B & 3C)		Applicant’s “pocket material blank” (Fig. 7B)

    PNG
    media_image7.png
    423
    534
    media_image7.png
    Greyscale
                           
    PNG
    media_image8.png
    299
    495
    media_image8.png
    Greyscale



With regard to claim 26, Brinster et al. teach at least a portion of a retainer (Applicant’s “fastening frame”) is disposed within at least a portion of the recess (“depression”) of the panel (“cover”) (paragraphs [0034] – [0039]), as shown in Fig. 4B & 5B below.

Brinster’s “retainer”				

    PNG
    media_image9.png
    289
    494
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    358
    402
    media_image10.png
    Greyscale
              
Applicant’s “fastening frame”

    PNG
    media_image11.png
    393
    591
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    395
    362
    media_image12.png
    Greyscale


With regard to claim 30, Brinster et al. teach the insert (“pocket material blank”) has an outer peripheral surface with one or more recessed portions extending from the outer peripheral surface of the insert into a body portion of the of the insert (see Figs. 3B – 3C, as discussed for claim 25 above).

Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze, Brinster et al., Mallette, Eckel et al., Hojo, & Hobl et al., as applied to claim 1 above, and further in view of Uebelacker et al. (US 2013/0161998).
With regard to claim 7, Schulze does not teach the thickness of the cover.
Uebelacker et al. teach a vehicle seat cover having a thickness between 0.3 mm and 10 mm, and more preferably between 0.6 mm and 6 mm for stable support of the soft upholstery of the seat (paragraphs [0021] – [0022]).
Therefore, based on the teachings of Schulze, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the seat covering with a thickness in the range of 0.6 mm and 6 mm in order to provide stable support for the soft upholstery of the seat.
With regard to claim 9, Schulze does not teach a Shore A hardness or the weight of the carrier non-woven material.
However, as discussed above, the combination of the references cited above teach a vehicle seat cover having the same compositional and structural features (same materials for each layer and overall thickness) as Applicant’s vehicle seat cover.  Therefore, a vehicle seat cover having the same compositional and structural features materials will have the same Shore A hardness and weight as claimed by Applicant.
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Claims 20, 22, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze, Brinster et al., Mallette, Eckel et al., Hojo, & Hobl et al., as applied to claim 1 above, and further in view of Philipott et al. (US 2004/0183356 A1).
Schulze & Brinster et al. does not teach the carrier material blank and/or the covering material blank has one or more tabs protruding from an outer peripheral surface thereof.
With regard to claims 20 & 22, Philipott et al. teach vehicle seat cover for a back rest.  A cover (front rear cover) (4) and a padding screen (7) (rear seat cover) forms the backrest comprising crenelations (tabs) (46) (“fasteners along an encircling edge of the cover”) protruding from an outer peripheral surface thereof for inserting into holes (65). 
With regard to claim 28, Philipott et al. teach the crenelations (tabs) are used for fastening the pad screen (seat cover) to the frame (6) while also covering the outer edges of the shield frame (6) (paragraphs [0043] – [0049]). 

    PNG
    media_image13.png
    753
    559
    media_image13.png
    Greyscale

Therefore, based on the teachings of Philipott et al., it would have been obvious to one of ordinary skill in the art at prior to the effective filing date to anchor a seat cover comprising a covering material layer, adhesive layer, and carrier layer to a frame using crenelations (tabs) for covering the outer edges frame.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2017/0028887 A1), in view of Mallette, Eckel et al. (U.S. Patent No. 5,747,393) & Hojo.
Schulze teaches a sewable (paragraph [0004]) vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), consisting of a covering, a carrier, and a nonwoven adhesive material (4) (paragraphs [0023] & [0052]) molded between the covering (2) and carrier (5) (see Fig. 1D). The molding 1.2 joined to the carrier (5) is optional (paragraph [0052]). The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3). The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3).
Schulze do not teach the covering and carrier are molded together with the nonwoven adhesive layer using high frequency welding.
However, claim 29 defines the product by how the product was made.  Thus, claim 29 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a carrier material joined to a carrier material using an adhesive layer in between.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Schulze et al. teach the cover is formed from a textile or natural material (paragraph [0042]), but does not teach the cover is composed of a vinyl material. 
Mallette teaches known seat assemblies include a backrest structure covered by a soft covering, such as fabric or textile, leather, leather-like material, PVC or vinyl material, soft material and/or the like (paragraph [0003]).
Therefore, based on the teachings of Mallette, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the textile cover taught by Schulze et al. with an art recognized equivalent known for the same purpose, such as a vinyl cover material. See MPEP 2144.06.II.
Schulze et al. does not teach the carrier material is a non-woven material press-felt made of a fibrous material.
Eckel et al. teach a vehicle seat cover wherein the layers farthest away from the person’s body (Applicant’s “carrier material”) (see layers 2 – 5 of Fig. 1 below) are formed of press nonwoven material (Col. 1, Lines 44 – 49 & Col. 2, Line 60 – Col. 3, Line 5) in order to transport moisture away from the person’s body by ventilating air (“climatizing effect”) (Col. 1, Lines 5 – 15 & Col. 1 53 – Col. 2, Lines 13).

    PNG
    media_image4.png
    436
    386
    media_image4.png
    Greyscale

Therefore, based on the teachings of Eckel et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the woven carrier material of a vehicle seat cover with a nonwoven carrier material in order to ventilate air and transport moisture away from a person’s body.	
Hojo teaches a vehicle seat comprising a press felt (carrier) adhered to the seat rear surface for improving the strength of the seat rear surface (paragraph [0078] & Fig. 5). 
Therefore, based on the teachings of Hojo, it would have been obvious to one of ordinary skill in the art to form the carrier of the back rest of a seat using a press felt material for improving the strength of the rear surface of the seat.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze, in view of Mallette, Eckel et al., Hojo, Hobl et al. (US 2011/0053448 A1), & Ryan et al. (US 2002/0079121 A1).
Schulze teaches a sewable (paragraph [0004]) vehicle seat cover (paragraph [0002]), such as for a backrest (paragraph [0027]), consisting of a covering, a carrier, and a nonwoven adhesive material (4) (paragraph [0023]) molded between the covering (2) and carrier (5) (see Fig. 1D below).  The molding 1.2 joined to the carrier (5) is optional (paragraph [0052]). The cover may have a three-dimensional shell shape (Fig. 2A – 2E, 3).

    PNG
    media_image1.png
    211
    346
    media_image1.png
    Greyscale

Schulze et al. teach the cover is formed from a textile or natural material (paragraph [0042]), but does not teach the cover is composed of a vinyl material. 
Mallette teaches known seat assemblies inlude a backrest structure covered by a soft covering, such as fabric or textile, leather, leather-like material, PVC or vinyl material, soft material and/or the like (paragraph [0003]).
Therefore, based on the teachings of Mallette, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the textile cover taught by Schulze et al. with an art recognized equivalent known for the same purpose, such as a vinyl cover material. See MPEP 2144.06.II.
Schulze et al. does not teach the carrier material is a non-woven material press-felt made of a fibrous material.
Eckel et al. teach a vehicle seat cover wherein the layers farthest away from the person’s body (Applicant’s “carrier material”) (see layers 2 – 5 of Fig. 1 below) are formed of press nonwoven material (Col. 1, Lines 44 – 49 & Col. 2, Line 60 – Col. 3, Line 5) in order to transport moisture away from the person’s body by ventilating air (“climatizing effect”) (Col. 1, Lines 5 – 15 & Col. 1 53 – Col. 2, Lines 13).

    PNG
    media_image4.png
    436
    386
    media_image4.png
    Greyscale

Therefore, based on the teachings of Eckel et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the woven carrier material of a vehicle seat cover with a nonwoven carrier material in order to ventilate air and transport moisture away from a person’s body.	
Hojo teaches a vehicle seat comprising a press felt (carrier) adhered to the seat rear surface for improving the strength of the seat rear surface (paragraph [0078] & Fig. 5). 
Therefore, based on the teachings of Hojo, it would have been obvious to one of ordinary skill in the art to form the carrier of the back rest of a seat using a press felt material for improving the strength of the rear surface of the seat.
Schulze fails to teach the adhesive nonwoven between the covering and the carrier is formed by high frequency welding by supplying HF energy and pressure to form a 3D trim covering.
Hobl et al. teach a trim cover for a vehicle seat (paragraph [0010]) comprising woven and nonwoven fibrous plies joined by a suitable material, such as nonwoven thermoplastic or copolyester adhesive, such as Spunfab PA1801.  The nonwoven adhesive material is heat activated at high frequency (energy) for welding and has softening, melting, and “stick points” above room temperature (paragraph [0015]). 
Therefore, based on the teachings of Hobl et al., it would have been obvious to one of ordinary skill in the art at prior to the effective filing date to use copolyester or thermoplastic nonwoven adhesive materials for the nonwoven adhesive for joining plies of a vehicle cover because these heat activated adhesives will not delaminate at room temperature because they have high softening, melting, and stick point temperatures above room temperature.
Hobl et al. teach high frequency weldable bonding, but does not explicitly teach the high frequency during the welding process is created by an electromagnetic field exciting molecules and creating friction heat in combination with pressure to form the three-dimensional trim cover.
Ryan et al. teach a radio frequency (RF) heating system and pressure (paragraph [0321]) for precision bonding of a first element to a second element (Fig. 11). RF energy means an alternating electromagnetic field having a frequency within the radio frequency spectrum (paragraphs [0168] & [0346]).
Therefore, based on the teachings of Ryan et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to create a high radio frequency energy for precision bonding as taught by Hobl et al. via an alternating electromagnetic field.

Response to Arguments
Applicant argues, “The Action rejected claim 23 under 35 USC 112(d). Claim 23 is cancelled herewith so the rejection is now moot” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of the cancellation of claim 23, the previous rejection of claim 23 under 35 U.S.C. 112(d) is withdrawn.

Applicant argues, “Schulze clearly shows additional structures beyond the alleged covering, carrier and nonwoven adhesive including a lining element 1, a molding 1.2, and a reinforcing element 6. These additional structure add complexity to the manufacturing process, and cost to the product, which the claimed device is designed to improve upon.
“Applicant’s clarification in both independent claims for a high frequency welded cover shell consisting of the covering material blank and the carrier material blank with the adhesive non-woven disposed therebetween is not what is shown in Schulte, as shown above in Schulte Fig. 1B, or any of the other references” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Fig. 1B is just one of many embodiments taught by Schulze. The reference teaches these additional structures are optional for different embodiments of the invention. Fig. 1D demonstrates a cover shell consisting of a covering, an adhesive, and a carrier. Paragraph [0052] suggests the molding 1.2 in Fig. 1D is optional.

Applicant argues, “Applicant’s additional clarification to claim 29 that the vehicle seat backrest cover or vehicle seat later cover consists of the listed features is also not shown in Schulte as noted above, or any of the references” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781